Case 1:19-cv-00286-RJJ-PJG ECF No. 71 filed 10/07/19 PageID.2532 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

MELISSA BUCK; CHAD BUCK; and
SHAMBER FLORE; ST. VINCENT
CATHOLIC CHARITIES,
                                                    No. 1:19-cv-00286
       Plaintiffs,
                                                    HON. ROBERT J. JONKER
v.
                                                    MAG. PHILLIP J. GREEN
ROBERT GORDON, in his official
capacity as the Director of the Michigan
Department of Health and Human Services;            NOTICE OF APPEAL
HERMAN MCCALL, in his official capacity
as the Executive Director of the Michigan
Children’s Services Agency; DANA NESSEL,
in her official capacity as Michigan Attorney
General; ALEX AZAR, in his official capacity
as Secretary of Health and Human Services;
UNITED STATES DEPARTMENT OF
HEALTH AND HUMAN SERVICES,

       Defendants.




                               NOTICE OF APPEAL


      PLEASE TAKE NOTICE that Defendants Michigan Department of Health

and Human Services (MDHHS) Director Robert Gordon, MDHHS Children’s

Services Agency Executive Director JooYeun Chang, 1 and Michigan Attorney




1Pursuant to Fed. R. Civ. P. 25(d), a state official’s successor is automatically
substituted as a party. Therefore, this Notice reflects the current state official,
JooYeun Chang.


                                           1
Case 1:19-cv-00286-RJJ-PJG ECF No. 71 filed 10/07/19 PageID.2533 Page 2 of 2



General Dana Nessel (State Defendants) hereby appeal to the United States Court

of Appeals for the Sixth Circuit the District Court’s order granting preliminary

injunctive relief against State Defendants in the Opinion (ECF No. 69) and Order

(ECF No. 70) entered on September 26, 2019.



                                              Respectfully submitted,

                                              Dana Nessel
                                              Attorney General



                                              /s/ Toni L. Harris
                                              Toni L. Harris (P63111)
                                              Precious S. Boone (P81631)
                                              Elizabeth Husa Briggs (P73907)
                                              Attorneys for State Defendants
                                              Michigan Department of
                                              Attorney General
                                              Health, Education & Family
                                              Services Division
                                              P.O. Box 30758
                                              Lansing, MI 48909
                                              (517) 335-7603
                                              HarrisT19@michigan.gov

Dated: October 7, 2019




                                          2
